Citation Nr: 1400202	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  09-03 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a bilateral ankle disorder, to include as due to generalized osteoarthritis.

2.  Entitlement to service connection for a bilateral ankle disorder, to include as due to generalized osteoarthritis.

3.  Entitlement to service connection for a bilateral shoulder disorder, to include as due to generalized osteoarthritis.

4.  Entitlement to service connection for a bilateral foot disorder, to include as due to generalized osteoarthritis.

5.  Entitlement to service connection for a bilateral knee disorder, to include as due to generalized osteoarthritis.

6.  Entitlement to service connection for a lumbar spine disorder, to include as due to generalized osteoarthritis.

7.  Entitlement to service connection for a cervical spine disorder, to include as due to generalized osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to April 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, and Chicago, Illinois, respectively.  

The Board notes that the issue of entitlement to service connection for generalized osteoarthritis was certified to the Board in December 2011.  However, that claim, in and of itself, did not allege any specific disability.  Instead, it appears from the statements of the Veteran and his representative, as well as the medical evidence of record, that the Veteran has claimed entitlement to service connection for several specific disorders as the result of generalized osteoarthritis.  As such, the issues have been recharacterized in accordance with the evidence of record, and the issue of entitlement to service connection for generalized osteoarthritis has been considered with regard to each disability claimed.

In May 2012 and June 2013, the Board requested etiological opinions for each issue on appeal from a specialist in the employ of the Veterans Health Administration (VHA).  Those opinions were received in May 2012 and July 2013, respectively, and have been associated with the VA claims file.

The Board also notes that the issue of entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) was granted by the RO in July 2013, and is therefore not on appeal at this time.

Further, it is noted that the issues of entitlement to increased ratings for bilateral wrist disabilities were granted, in full, by the RO in November 2011.  These issues were considered a full grant of benefits, as the maximum schedular rating was awarded for each wrist, and were not certified to the Board in December 2011.  At no time has the Veteran, or his representative, expressed any intent to appeal either issue, to include on an extra-schedular basis.  As such, these issues are not presently on appeal and will not be discussed within this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a final rating decision dated in March 2003, the RO denied service connection for a bilateral ankle disorder. 

2.  Evidence submitted since the March 2003 rating decision is new and raises a possibility of substantiating the claim for service connection for a bilateral ankle disorder.

3.  The Veteran has been diagnosed with generalized osteoarthritis, which has been classified as a congenital disease by the medical evidence of record.  

4.  The preponderance of the evidence demonstrates that the Veteran's congenital disease, generalized osteoarthritis, progressed at an abnormally high rate during service.


CONCLUSIONS OF LAW

1.  The unappealed March 2003 rating decision that denied service connection for a bilateral ankle disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  The evidence received since the March 2003 RO rating decision, which denied service connection for a bilateral ankle disorder, is new and material; the claim of entitlement to service connection for a bilateral ankle disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  Generalized osteoarthritis affecting the ankles was incurred in or aggravated during the Veteran's period of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

4.  Generalized osteoarthritis affecting the shoulders was incurred in or aggravated during the Veteran's period of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  Generalized osteoarthritis affecting the feet was incurred in or aggravated during the Veteran's period of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

6.  Generalized osteoarthritis affecting the feet was incurred in or aggravated during the Veteran's period of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

7.  Generalized osteoarthritis affecting the lumbar spine was incurred in or aggravated during the Veteran's period of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

8.  Generalized osteoarthritis affecting the cervical spine was incurred in or aggravated during the Veteran's period of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits and to assist in the development of a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2013).  

In the instant case, the Veteran's new and material evidence claim, as well as each service connection claim, is granted herein.  As such, any deficiencies with regard to VCAA for these issues are harmless and non-prejudicial.  

II.  Request to Reopen Claim Based on New and Material Evidence

The Veteran has claimed entitlement to service connection for a bilateral ankle disorder.  He contends that, during his period of active service, he was required to use a jackhammer for extended periods of time, leading to arthritis in several joints, to include the bilateral ankles.  

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In this case, the RO denied the Veteran's original service connection claim in a March 2003 decision.  The original rating decision discloses that the Veteran's claim was denied because there was no evidence of record to show that the Veteran received in-service ankle treatment, nor was there an in-service diagnosis of a disorder of either ankle.   

The Veteran was notified of the March 2003 decision, and of his appellate rights, via a letter sent to him in April 2003.  He did not appeal that rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  38 C.F.R. § 3.156(b) (2013) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  However, in the instant case, such regulation is inapplicable, as no new evidence pertaining to the Veteran's claim for service connection for a bilateral ankle disorder was received prior to the expiration of the appeal period stemming from the March 2003 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

Since the prior final decision, new evidence has been added to the claims file.  The new evidence consists of additional VA outpatient treatment reports, private medical opinions, and two VHA opinions.  Most pertinent to the Veteran's claim,  an opinion dated in July 2005 by NJ-C, MD, stated that the Veteran's generalized arthritis was more severe than it should be for an individual of the Veteran's age.  Dr. J-C states that he thought that the Veteran's work with a jackhammer in service, subject to the constant vibration and trauma, precipitated the Veteran's extensive arthritis of the shoulders, neck, lumbar spine, hips, knees, and "possibly" the feet.  In 2006, Dr. J-C opined that the Veteran's generalized osteoarthritis of the shoulders, neck, lumbar spine, and "possibly" in the hips and knees more likely than not should be viewed as due to the Veteran's work with a jackhammer in service.  

As such, the positive etiological opinions open the door to the possibility that he may have, in fact, incurred or aggravated an ankle disorder in service.  Coupled with the Veteran's statements indicating the use of a jackhammer during service, this evidence taken as a whole may serve to establish that the Veteran's claimed disorder was incurred during his period of active duty.  Accordingly, new and material evidence has been received to reopen the claim for service connection for a bilateral ankle disorder.  Entitlement to service connection for this issue is addressed in the section below.

III.  Service Connection Claims

The Veteran claims that his current diagnosis of generalized osteoarthritis was incurred in or aggravated during his period of active service, and that this disorder resulted in disorders of the lumbar spine, cervical spine, bilateral ankles, bilateral shoulders, bilateral feet, and bilateral knees.  The Board notes that the Veteran's diagnosis of generalized osteoarthritis, determined by the VHA specialist of record to be the crux of his claimed disorders, is hereditary in nature.  

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).  To prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).
 
It is important to note that a veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service, and was not aggravated by service, will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002).  A preexisting disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c).  See also Quirin v. Shinseki, 22 Vet. App. 390 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  

However, if it is determined during service that a veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-97.  Since the presumption of soundness at entrance attaches in this case, as generalized osteoarthritis was not diagnosed on enlistment, VA must show by clear and unmistakable evidence that the congenital disease preexisted service and was not aggravated thereby.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-97.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395.

In this case, the record shows a disorder of one eye, existing since the Veteran's childhood, was noted at the time of service entry examination in January 1952.  Service treatment records reflect that the Veteran sought evaluation of "foot trouble" in mid-May 1952, slightly less than one month after his service induction.  A diagnosis of pes planus, existing prior to service (EPTE), was assigned.  A callus was treated in July 1952.  The Veteran was also seen for vision correction and for several superficial infections, some treated with antibiotics.  The Veteran has reported that he sustained ankle sprains in service.  Pes planus, grade II, was noted on the March 1954 separation examination.

	The Veteran was assigned to the 77th Engineer Construction Battalion.  He reports that he operated a jackhammer.  He reports that he developed pain in all of his joints while in service.  He contends that arthritis affecting numerous joints, including the shoulders, spine, knees, ankles, and feet, first began in or resulted from his service.  The Veteran's post-service employment was as a truck driver from 1954 to 1956.  He worked in a manufacturing plant for Abbott Laboratories from 1957 to 1959, and then worked as a self-employed carpenter beginning in 1959 until he retired.  

The report of an August 1986 VA examination reflects that the Veteran first sought medical evaluation for arthritis in his wrists in 1984.  He reported having "back trouble" in the mid-1960s and again in 1979, and reported that he had "some trouble" with his knees and ankles as well.  The examiner assigned a diagnosis of generalized degenerative osteoarthritis, most severe in both wrists.  

The Veteran underwent left carpal tunnel release in February 1986.  He underwent surgical repair of a right rotator cuff tear in 1988 and a surgical repair of a left rotator cuff tear in 1990.  He underwent private right carpal tunnel release in March 1996.  A February 1996 report from RRS, MD, related to a workers' compensation claim, describes the Veteran's post-service employment and work-related duties.  The Veteran underwent total knee arthroplasty of the left knee in January 2001.  Reports of VA radiologic examinations of several joints in 2000 through 2003 are included in the claims files.  VA physical therapy notes dated in 2005 reflect that the Veteran has a history of bilateral total hip arthroplasty (THA).  No records of the surgical procedures are associated with the claims file.

In an opinion dated in July 2005, NJ-C, MD, stated that the Veteran's generalized arthritis was more severe than it should be for an individual of the Veteran's age.  Dr. J-C states that he thought that the Veteran's work with a jackhammer in service, subject to the constant vibration and trauma, precipitated the Veteran's extensive arthritis of the shoulders, neck, lumbar spine, hips, knees, and "possibly" the feet.  In 2006, Dr. J-C opined that the Veteran's generalized osteoarthritis of the shoulders, neck, lumbar spine, and "possibly" in the hips and knees more likely than not should be viewed as due to the Veteran's work with a jackhammer in service.  The 2005 opinion is more favorable to the Veteran than the 2006 opinion.  Dr. J-C did not explain the discrepancies between his 2005 and 2006 opinions.

In July 2008, a private opinion from BH, MD, stated that operation of a jackhammer in service should be considered "at least a contributing cause" to the development of the Veteran's arthritis.

A VA opinion in 2006 stated that "any increase disability" of the Veteran's bilateral shoulder arthritis, cervical spine degenerative disease, lumbar degenerative disease, or arthritis in the lower extremities related to the Veteran's Army duties "would be mere speculation."  A December 2008 VA opinion stated simply that it was less likely than not that the Veteran's use of a jackhammer in service is related to the gradual development of diffuse arthritis of the ankles, knees, feet, shoulders, or cervical or lumbar spine.  The VA provider further stated that the degree of the Veteran's arthritis was consistent with his age.  

Based on this evidence, the Board was unable to resolve these issues and requested an opinion from a VHA specialist in May 2012, so as to determine whether any currently-diagnosed disorder in one or more joints initially manifested during his period of active service, or was otherwise related thereto (to include whether such a disorder was aggravated therein).  An opinion was associated with the record in July 2013.  Per the specialist, the opinion dated May 31, 2012, noted that it was less likely than not that these conditions had their onset during active duty, that they were less likely than not related to the Veteran's in-service use of a jackhammer, and that it was less likely than not that these disorders manifested within one year following separation from active duty.  The specialist opined that the Veteran suffered from generalized osteoarthritis, a genetic condition which is thought to be an autosomal recessive trait with significant polygenic factors, which usually manifests in the fourth or fifth decade of life.  As to the Veteran's assertions that his polyarticular arthritic condition was posttraumatic in nature, the specialist determined that such a claim was "not reasonable."  As a rationale, the specialist once again stated that each claimed arthritic disorder was instead related to generalized osteoarthritis, and that this disorder would have developed had the Veteran never served on active duty, assuming that his post-service history was the same (two years as a truck driver, 30 years in the construction industry).  

However, for a number of reasons, the Board required further clarification in order to properly adjudicate the issues on appeal.  First, while the specialist provided some guidance as to his theory that each disorder discussed above was related to an all-encompassing generalized osteoarthritis diagnosis, he provided no rationale to explain why these disorders could not be considered posttraumatic in nature, other than asserting that a posttraumatic origin and progression at a similar rate bilaterally at each level was not a reasonable assertion.  Instead, he merely stated that the disorders were enveloped by an umbrella diagnosis of generalized osteoarthritis, and therefore no other possible etiology was considered.  The specialist did not discuss the Veteran's in-service construction work, other than noting that it was less than 50 percent likely that the conditions were due to any incidents of service, to include the use of jackhammers.  He did not opine as to why such work was irrelevant in this case.

It was noted in the initial April 2012 request that the Veteran reported experiencing multiple joint pains during service, which is a report that he is competent to make.  Further, his contentions were supported by a private provider, who found that the constant vibration and trauma of a jackhammer, the use of which is supported by the Veteran's military occupational specialty and unit assignment.  This provider found that it was more likely than not that these arthritic disorders were related to this in-service trauma.  However, neither the Veteran's contentions, nor those of his provider, were discussed.

Second, although the specialist determined that the Veteran's arthritic disorders were genetic, and would have occurred regardless of his military service, he also stated that they would have occurred regardless of military service, but having still worked as a truck driver and construction worker after service.  The Board found this statement to be contradictory in nature, as the specialist appears to imply that physical trauma experienced during service, to include the Veteran's work with a jackhammer, was not related to any current diagnosis, however post-service physical trauma, to include driving a truck and construction work, is somehow related to the Veteran's generalized osteoarthritis.

Third, and finally, the specialist indicated that the Veteran's generalized osteoarthritis diagnosis is congenital in nature (the specialist used the term "genetic"); however, in-service aggravation of said disorder was not addressed.  To that end, the Board noted that VA General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  A congenital disease is capable of improving or deteriorating whereas a congenital defect is "more or less statutory in nature."  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  Indeed, a congenital disease can be incurred or aggravated in service, if it first manifests during service or preexisted service, but progresses at an abnormally high rate during service.    

In his second opinion, dated in July 2013, the specialist noted that generalized osteoarthritis is a congenital disease, using the VA definition of such, which leads to articular cartilage that is going to show even less capacity for repair and longevity than in an individual without this condition.  The specialist went on to note that he agreed with the positive private opinions, insofar as the use of a jackhammer may have had an adverse effect on the natural history of the Veteran's congenital disease.  While he noted that the use of a jackhammer itself was not the cause of the disorder, and in no way led to the incurrence thereof, it was conceded that the active duty use of this equipment may have been a very minor contribution to the disease process for which the Veteran is now afflicted.

The Board finds that the follow-up opinion provided by the VHA specialist in this case is comprehensive, providing a detailed recitation of the Veteran's in-service and post-service medical record, and containing a complete and complex medical rationale to support the conclusions offered therein.  As the May 2012 VHA opinion of record was found to be inadequate, the June 2013 VHA opinion is afforded greater probative weight.  While the VHA specialist intended to provide an opinion which was ultimately negative, the Board finds that, viewing the evidence of record in the light most favorable to the Veteran, the specialist opened the door to the possibility that the Veteran's congenital disorder may have been aggravated during his period of active duty.

The Board further notes that the Veteran is competent to report joint pain symptomatology from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the evidence is deemed credible, as his statements have not changed during the pendency of this appeal, and several medical providers have indicated that the use of a jackhammer in service may have aggravated his generalized osteoarthritis.  The Veteran's lay statements have been afforded significant probative value due to their competency and credibility in the context of this appeal.  

Therefore, the most probative medical evidence of record, when viewed in a light most favorable to the Veteran, establishes that his generalized osteoarthritis, although congenital in nature, is a disease which was aggravated beyond its normal progression during his period of active service, resulting in disorders of the lumbar spine, cervical spine, bilateral ankles, bilateral shoulders, bilateral feet, and bilateral knees.  Baseline levels of severity need not be established, pursuant to 38 C.F.R. § 3.310(b), as the Veteran's claims predated the change in the regulation requiring such and the revised regulation does not apply in this case.  The Veteran's claims for entitlement to service connection these disorders are therefore granted.

      (CONTINUED ON NEXT PAGE)

ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a bilateral ankle disorder; the claim is reopened.

Entitlement to service connection for generalized osteoarthritis affecting the ankles is granted.

Entitlement to service connection for generalized osteoarthritis affecting the shoulders is granted.

Entitlement to service connection for generalized osteoarthritis affecting the feet is granted.

Entitlement to service connection for generalized osteoarthritis affecting the knees is granted.

Entitlement to service connection for generalized osteoarthritis affecting the lumbar spine is granted.

Entitlement to service connection for generalized osteoarthritis affecting the cervical spine is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


